DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has submitted amendments to the claims on 03/24/2021. Claim 5 has been cancelled. Applicant’s amendments to the title have caused for the withdrawal of the specification objection. Amendments to claims 1, 10 and 19 have caused for the claim objections to be withdrawn. Amendments to claims 8 and 17 have caused for the withdrawal of the 35 USC 112(b) rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US PUB. 20190234638, herein Song) in view of Taylor et al (US PUB. 20160290668, herein Taylor) in further view of Rodrigues (US PUB. 20120054124). 
Regarding claim 1, Song teaches A controller for monitoring building efficiency of a heating, ventilation, and air conditioning (HVAC) system, comprising: 
a memory configured to store a set of instructions (0034, 0035); and 
at least one processor coupled to the memory and configured to execute the set of instructions, wherein the at least one processor (0034, 0035) is further configured to: 
establish a current building efficiency state value of a current run cycle of the HVAC system (0038 “sensors 14a-e are used to continuously log the runtime of the HVAC components and collect data that are necessary for training the home thermal model and calculating the real-time HVAC system efficiency.” A real time HVAC system efficiency state is calculated.), [wherein the current building efficiency state value is based on a first building efficiency reference value corresponding to a beginning of the current run cycle and a second building efficiency reference value corresponding to an end of the current run cycle]; 
determine a building efficiency state deviation value based on a difference between an [average] building efficiency state value of a set of previous building efficiency state values and the current building efficiency state value (0066 “In the ongoing system operation phase, the efficiency is compared with the initial efficiency to detect the deterioration of the HVAC system over time.”, 0060 “By comparing the logged runtime of the HVAC components with the runtime predicted by the HT model using a desired efficiency, the algorithm is able to calculate the real-time HVAC system efficiency, monitor its degradation over time, and detect possible occurrences of faults…the algorithm is able to detect the following four types of faults: (F1) degradation in performance of the individual HVAC components, which is associated with decrease in efficiency” An efficiency value is found and is used to monitor things such as degradation. Degradation/deterioration is found from comparing the efficiency with previous efficiency values as shown in 0066. Therefore degradation/deterioration corresponds with the deviation value.); 
determine whether the building efficiency state deviation value satisfies a building inefficiency threshold (0074 “when the performance of their A/C, heating, air distribution system and home insulation or air-tightness degrades, the user is alerted”, 0066 “In the ongoing system operation phase, the efficiency is compared with the initial efficiency to detect the deterioration of the HVAC system over time.”, 0060 “By comparing the logged runtime of the HVAC components with the runtime predicted by the HT model using a desired efficiency, the algorithm is able to calculate the real-time HVAC system efficiency, monitor its degradation over time, and detect possible occurrences of faults…the algorithm is able to detect the following four types of faults: (F1) degradation in performance of the individual HVAC components, which is associated with decrease in efficiency” It has been determined that the degradation has occurred and a user is notified. A threshold of no degradation has been satisfied causing an alarm.); 
and provide an indication including an inefficiency status to a device associated with the HVAC system based on a determination that the current building efficiency state satisfies the building inefficiency threshold (0074 “when the performance of their A/C, heating, air distribution system and home insulation or air-tightness degrades, the user is alerted”, 0066 “In the ongoing system operation phase, the efficiency is compared with the initial efficiency to detect the deterioration of the HVAC system over time.”  It has been determined that the degradation has occurred and a user is notified. A threshold of no degradation has been satisfied causing an alarm.)
Song does not teach wherein the current building efficiency state value is based on a first building efficiency reference value corresponding to a beginning of the current run cycle and a second building efficiency reference value corresponding to an end of the current run cycle and an average HVAC state value of a set of previous building efficiency state values. 
Taylor does teach an average building efficiency state value of a set of previous building efficiency state values (0052 “a seasonal windowed average over the cooling 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the performance monitoring of an HVAC system teachings of Song with the efficiency windowing of an HVAC system teachings of Taylor because both teach calculating the efficiency of an HVAC system and comparison with other efficiency data for a determination of degradation. Further, Taylor teaches that by monitoring the efficiency in the described manner, “it is possible to determine which HVAC equipment manufacturer's equipment is the most efficient. It may also be possible to determine if there is a problem with the equipment…Degradation…could indicate that maintenance is needed, e.g., coil cleaning, filter change, coolant/refrigerant recharge or the like.” (0046).
Song and Taylor do not teach wherein the current building efficiency state value is based on a first building efficiency reference value corresponding to a beginning of the current run cycle and a second building efficiency reference value corresponding to an end of the current run cycle. 
Rodrigues does teach wherein the current building efficiency state value is based on a first building efficiency reference value corresponding to a beginning of the current run cycle and a second building efficiency reference value corresponding to an end of the current run cycle (0008 “the delta cooling rate of the building by calculating a difference between the temperature information from the first temperature sensor and the second temperature sensor at a first time and at a second time divided by a time period defined by a difference between the first time and the second time being the duration of cooling;” the delta cooling rate of the building corresponds to the building efficiency state value. It is based on a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the performance monitoring of an HVAC system teachings of Song and the efficiency windowing of an HVAC system teachings of Taylor with the data acquisition, processing and computing of energy data teachings of Rodrigues because the cited references teach calculating the efficiency of an HVAC system and comparison with other efficiency data and because Rodrigues temperature differentials over time allow for determining energy efficiency of the building and costs savings (abstract). 

Regarding claim 2, Song, Taylor, and Rodrigues teaches the controller of claim 1. 	Song and Rodrigues further teach wherein the first building efficiency reference value is based at least in part on a first temperature difference value (Rodrigues, 0008 “calculating a difference between the temperature information from the first temperature sensor and the second temperature sensor at a first time”) between a first supply temperature value and a first return temperature value (Song, 0065 “performance detection…is calculated using the temperature difference between the return air and supply air that are measured using the return air duct and supply air duct sensors 14c and 14b”) at the beginning of the current run cycle (Rodrigues, 0008) of the HVAC system (Song, 0065 “performance detection…is calculated using the temperature difference between the return air and supply air that are measured using the return air duct and supply air duct sensors 14c and 14b”), and wherein the second building efficiency reference value is based at least in part on a second temperature difference value (Rodrigues, 0008 “calculating a difference between the temperature information from the first temperature sensor and the second temperature sensor…at a second time”) between a second supply temperature value and a second return temperature value (Song, 0065 “performance detection…is calculated using the temperature difference between the return air and supply air that are measured using the return air duct and supply air duct sensors 14c and 14b”) at the end of the current run cycle of the HVAC system (Rodrigues, 0008). 

Regarding claim 3, Song, Taylor, and Rodrigues teach the controller of claim 2.
Song and Rodrigues further teach wherein the current building efficiency state value is further based on an average of the first temperature difference value and the second temperature difference value (Rodrigues 0008 “the delta cooling rate of the building by calculating a difference between the temperature information from the first temperature sensor and the second temperature sensor at a first time and at a second time divided by a time period defined by a difference between the first time and the second time being the duration of cooling”, the average of the difference in temperatures of the first and second time periods is calculated for building efficiency understanding) and based on a constant value and an airflow value of the HVAC system (Song, 0065 “performance detection…is calculated using…airflow rate that is usually a constant”).

Regarding claim 4, Song, Taylor, and Rodrigues teach the controller of claim 3. 
Song and Rodrigues teach wherein the current building efficiency state value is determined according to a product of the constant value and the average of the first temperature difference value and the second temperature difference value (Rodrigues 0008 “the delta cooling rate of the building by calculating a difference between the temperature  multiplied by the airflow value (Song, 0065 “performance detection…is calculated using the temperature difference between the return air and supply air that are measured using the return air duct and supply air duct sensors 14c and 14b, multiplied by the total airflow rate that is usually a constant” Song teaches multiplying a temperature difference value with the airflow value which is a constant value.)

Regarding claim 6, Song, Taylor, and Rodrigues teach the controller of claim 1.
Taylor teaches wherein the average building efficiency state value of the set of previous building efficiency state values corresponds to a running average of a previous number of building efficiency state values each associated with distinct run cycles (0052 “a seasonal windowed average over the cooling season. Other shorter sliding window lengths could be applied to give the efficiency rating over days, weeks, months, or any other selected time period.” Various window sized amount of days are averaged to create a series of averages of different window sizes. Each day in the window corresponds with a distinct run cycle.)

Regarding claim 7, Song, Taylor, and Rodrigues teach the controller of claim 1, 
Taylor further teaches wherein the average building efficiency state value of the set of previous building efficiency state values corresponds to a previous number of building efficiency state values over a predetermined period of time (0052 “a seasonal windowed average over the cooling season. Other shorter sliding window lengths could be applied to give the efficiency rating over days, weeks, months, or any other selected time period.”)

the controller of claim 1. 
Song and Taylor further teaches wherein the building inefficiency threshold corresponds to a minimum deviation amount from the average building efficiency state (Taylor, 0052 “a seasonal windowed average over the cooling season… Efficiency rating calculations for shorter time windows can be compared to historical efficiency windows of calculated during time periods having similar conditions” Average of the windowed data is done. An example is the average of windowed data from a cooling season. This is therefore an average of previous data since a whole season’s data is being averaged. Efficiency ratings are then compared to a historical efficiency rating) value indicating an inefficient building temperature state (Song, 0038 “three temperature sensors 14a, 14b, and 14c are installed, one outdoors, one inside an air supply duct 18a, and one inside an return air duct 18b….These sensors 14a-e are used to continuously log the runtime of the HVAC components and collect data that are necessary for…calculating the real-time HVAC system efficiency.” 0074 “when the performance of their A/C, heating, air distribution system and home insulation or air-tightness degrades, the user is alerted”, 0066 “In the ongoing system operation phase, the efficiency is compared with the initial efficiency to detect the deterioration of the HVAC system over time.”  A threshold of no degradation has been satisfied causing an alarm.)

Regarding claim 9, Song, Taylor, and Rodrigues teach the controller of claim 1.
Taylor further teaches wherein the at least one processor is further configured to adjust the average building efficiency state value based on the current building efficiency state value (0052 “a seasonal windowed average over the cooling season. Other shorter sliding window lengths could be applied to give the efficiency rating over days, weeks, months, or any other selected time period. Efficiency rating calculations for shorter time windows can be compared to historical efficiency windows of calculated during time periods having similar conditions in order to determine whether the HVAC system efficiency is degrading and 

Regarding claim 10, Song teaches A method of monitoring building efficiency, comprising: 
establishing a current building efficiency state value of a current run cycle of a heating, ventilation, and air conditioning (HVAC) system (0038 “sensors 14a-e are used to continuously log the runtime of the HVAC components and collect data that are necessary for training the home thermal model and calculating the real-time HVAC system efficiency.” A real time HVAC system efficiency state is calculated.) [based on a first building efficiency reference value corresponding to a start of the current run cycle and a second building efficiency reference value corresponding to an end of the current run cycle]; 
determining a building efficiency state deviation value based on a difference between an [average] building efficiency state value of a set of previous building efficiency state values and the current building efficiency state value (0066 “In the ongoing system operation phase, the efficiency is compared with the initial efficiency to detect the deterioration of the HVAC system over time.”, 0060 “By comparing the logged runtime of the HVAC components with the runtime predicted by the HT model using a desired efficiency, the algorithm is able to calculate the real-time HVAC system efficiency, monitor its degradation over time, and detect possible occurrences of faults…the algorithm is able to detect the following four types of faults: (F1) degradation in performance of the individual HVAC components, which is associated with decrease in efficiency” An efficiency value is found and is used to monitor things such as degradation. Degradation/deterioration is found from comparing the efficiency with ; 
determining whether the building efficiency state deviation value satisfies a building inefficiency threshold (0074 “when the performance of their A/C, heating, air distribution system and home insulation or air-tightness degrades, the user is alerted”, 0066 “In the ongoing system operation phase, the efficiency is compared with the initial efficiency to detect the deterioration of the HVAC system over time.”, 0060 “By comparing the logged runtime of the HVAC components with the runtime predicted by the HT model using a desired efficiency, the algorithm is able to calculate the real-time HVAC system efficiency, monitor its degradation over time, and detect possible occurrences of faults…the algorithm is able to detect the following four types of faults: (F1) degradation in performance of the individual HVAC components, which is associated with decrease in efficiency” It has been determined that the degradation has occurred and a user is notified. A threshold of no degradation has been satisfied causing an alarm.); and 
providing an indication including an inefficiency status to a device associated with the HVAC system based on a determination that the building efficiency state deviation value satisfies the building inefficiency threshold (0074 “when the performance of their A/C, heating, air distribution system and home insulation or air-tightness degrades, the user is alerted”, 0066 “In the ongoing system operation phase, the efficiency is compared with the initial efficiency to detect the deterioration of the HVAC system over time.”  It has been determined that the degradation has occurred and a user is notified. A threshold of no degradation has been satisfied causing an alarm. Degradation corresponds to a deviation value.)
Song does not teach based on a first building efficiency reference value corresponding to a start of the current run cycle and a second building efficiency reference value 
Taylor does teach an average set of previous building efficiency state values (0052 “a seasonal windowed average over the cooling season… Efficiency rating calculations for shorter time windows can be compared to historical efficiency windows of calculated during time periods having similar conditions” Average of the windowed data is done. An example is the average of windowed data from a cooling season. This is therefore an average of previous data since a whole season’s data is being averaged. Efficiency ratings are then compared to a historical efficiency rating.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the performance monitoring of an HVAC system teachings of Song with the efficiency windowing of an HVAC system teachings of Taylor because both teach calculating the efficiency of an HVAC system and comparison with other efficiency data for a determination of degradation. Further, Taylor teaches that by monitoring the efficiency in the described manner, “it is possible to determine which HVAC equipment manufacturer's equipment is the most efficient. It may also be possible to determine if there is a problem with the equipment…Degradation…could indicate that maintenance is needed, e.g., coil cleaning, filter change, coolant/refrigerant recharge or the like.” (0046).
Song and Taylor do not teach based on a first building efficiency reference value corresponding to a start of the current run cycle and a second building efficiency reference value corresponding to an end of the current run cycle. 
Rodrigues does teach based on a first building efficiency reference value corresponding to a start of the current run cycle and a second building efficiency reference value corresponding to an end of the current run cycle (0008 “the delta cooling rate of the building by calculating a difference between the temperature information from the first temperature sensor and the second temperature sensor at a first time and at a second time 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the performance monitoring of an HVAC system teachings of Song and the efficiency windowing of an HVAC system teachings of Taylor with the data acquisition, processing and computing of energy data teachings of Rodrigues because the cited references teach calculating the efficiency of an HVAC system and comparison with other efficiency data and because Rodrigues temperature differentials over time allow for determining energy efficiency of the building and costs savings (abstract).

Regarding claim 11, Song, Taylor and Rodrigues teaches the method of claim 10.
Song and Rodrigues teaches wherein the first building efficiency reference value is based at least in part on a first temperature difference value (Rodrigues, 0008 “calculating a difference between the temperature information from the first temperature sensor and the second temperature sensor at a first time”) between a first supply temperature value and a first return temperature value (Song, 0065 “performance detection…is calculated using the temperature difference between the return air and supply air that are measured using the return air duct and supply air duct sensors 14c and 14b”) at the start of the current run cycle of the HVAC system (Rodrigues, 0008), and wherein the second building efficiency reference value is based at least in part on a second temperature difference value (Rodrigues, 0008 “calculating a difference between the temperature information from the first temperature sensor and the second temperature sensor…at a second time”) between a second supply temperature value and a second return temperature value (Song, 0065 “performance detection…is calculated using the temperature difference between the return air and supply air that are measured using the return air duct and supply air duct sensors 14c and 14b”) at the end of the current run cycle of the HVAC system (Rodrigues, 0008).

Regarding claim 12, Song, Taylor and Rodrigues teaches the method of claim 11. 
Song and Rodrigues further teach wherein the current building efficiency state value is further based on an average of the first temperature difference value and the second temperature difference value (Rodrigues 0008 “the delta cooling rate of the building by calculating a difference between the temperature information from the first temperature sensor and the second temperature sensor at a first time and at a second time divided by a time period defined by a difference between the first time and the second time being the duration of cooling”, the average of the difference in temperatures of the first and second time periods is calculated for building efficiency understanding) and based on a constant value and an airflow value of the HVAC system (Song, 0065 “performance detection…is calculated using…airflow rate that is usually a constant”).

Regarding claim 13, Song, Taylor and Rodrigues teach the method of claim 12, Song and Rodrigues teach wherein the current building efficiency state value is determined according to a product of the constant value and the average of the first temperature difference value and the second temperature difference value (Rodrigues 0008 “the delta cooling rate of the building by calculating a difference between the temperature information from the first temperature sensor and the second temperature sensor at a first time and at a second  multiplied by the airflow value (Song, 0065 “performance detection…is calculated using the temperature difference between the return air and supply air that are measured using the return air duct and supply air duct sensors 14c and 14b, multiplied by the total airflow rate that is usually a constant” Song teaches multiplying a temperature difference value with the airflow value which is a constant value.)

Regarding claim 14, Song, Taylor and Rodrigues teach the method of claim 10. 
Song and Taylor further teaches wherein the current building efficiency state value is based at least on an efficiency value of the HVAC system, a returning air flow (0065 “performance detection…is calculated using the temperature difference between the return air and supply air that are measured using the return air duct and supply air duct sensors 14c and 14b”, Efficiency state value is based on a performance value and a return air flow.), and a cubic volume of air flow (Taylor, 0047 “The Energy Efficiency Ratio (EER) of an HVAC unit is the measure of how many watts of power the HVAC system uses to deliver each Btu/hour of cooling power…One way of performing this Btu/h measurement is to measure the difference in enthalpy at the HVAC supply and return ducts along with the air volume passing through the HVAC unit” It is within the ability of one of ordinary skill in the art to be able to calculate air volume as a cubic air volume.) 

Regarding claim 15, Song, Taylor and Rodrigues teach the method of claim 10. 
Taylor further teaches wherein the average building efficiency state value of the set of previous building efficiency state values corresponds to a running average of a previous number of building efficiency state values each associated with distinct run cycles (0052 “a seasonal windowed average over the cooling season. Other shorter sliding 

Regarding claim 16, Song, Taylor and Rodrigues teach the method of claim 10.
Taylor further teaches wherein the average building efficiency state value of the set of previous building efficiency state values corresponds to a previous number of building efficiency state values over a predetermined period of time (0052 “a seasonal windowed average over the cooling season. Other shorter sliding window lengths could be applied to give the efficiency rating over days, weeks, months, or any other selected time period.”.)

Regarding claim 17, Song, Taylor and Rodrigues teach the method of claim 10.
Song and Taylor further teach wherein the temperature inefficiency threshold corresponds to a minimum deviation amount from the average building efficiency state (Taylor, 0052 “a seasonal windowed average over the cooling season… Efficiency rating calculations for shorter time windows can be compared to historical efficiency windows of calculated during time periods having similar conditions” Average of the windowed data is done. An example is the average of windowed data from a cooling season. This is therefore an average of previous data since a whole season’s data is being averaged. Efficiency ratings are then compared to a historical efficiency rating) value indicating an inefficient building temperature state (Song, 0038 “three temperature sensors 14a, 14b, and 14c are installed, one outdoors, one inside an air supply duct 18a, and one inside an return air duct 18b….These sensors 14a-e are used to continuously log the runtime of the HVAC components and collect data that are necessary for…calculating the real-time HVAC system efficiency.” 0074 “when the 

Regarding claim 18, Song, Taylor and Rodrigues teach the method of claim 10.
Taylor further teaches wherein the at least one processor is further configured to adjust the average building efficiency state value based on the current building efficiency state value (0052 “a seasonal windowed average over the cooling season. Other shorter sliding window lengths could be applied to give the efficiency rating over days, weeks, months, or any other selected time period. Efficiency rating calculations for shorter time windows can be compared to historical efficiency windows of calculated during time periods having similar conditions in order to determine whether the HVAC system efficiency is degrading and appropriate alarm threshold can be set.” The historical window data is being averaged. The window of time for the current building efficiency state value is used to determine historical windows meeting similar conditions. Therefore the historical average building efficiency is being adjusted for the current building efficiency state value.) 

Regarding claim 21, Song, Taylor and Rodrigues teach the controller of claim 1. wherein the current building efficiency state value is based on an average of the first building efficiency reference value and the second building efficiency reference value (Rodrigues 0008 “the delta cooling rate of the building by calculating a difference between the temperature information from the first temperature sensor and the second temperature sensor at a first time and at a second time divided by a time period defined by a difference between the first time and the second time being the duration of cooling”, the average of the difference in temperatures of the first and second time periods is calculated)
19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US PUB. 20190234638, herein Song) in view of Taylor et al (US PUB. 20160290668, herein Taylor) in further view of Varghese et al (US PUB. 20190195525, herein Varghese)

Regarding claim 19, Song teaches A computer-readable medium storing computer executable code for monitoring building efficiency by a heating, ventilation, and air conditioning (HVAC) unit (0034, 0035), comprising code to: 
establish a current building efficiency state value of a current run cycle of the HVAC unit (0038 “sensors 14a-e are used to continuously log the runtime of the HVAC components and collect data that are necessary for training the home thermal model and calculating the real-time HVAC system efficiency.” A real time HVAC system efficiency state is calculated.) based on a constant value and based on an airflow rate value of the HVAC unit (0065 “performance detection…is calculated using…airflow rate that is usually a constant”). [different from the constant value]; 
determine a building efficiency state deviation value based on a difference between an [average] building efficiency state value of a set of previous building efficiency state values and the current building efficiency state value (0066 “In the ongoing system operation phase, the efficiency is compared with the initial efficiency to detect the deterioration of the HVAC system over time.”, 0060 “By comparing the logged runtime of the HVAC components with the runtime predicted by the HT model using a desired efficiency, the algorithm is able to calculate the real-time HVAC system efficiency, monitor its degradation over time, and detect possible occurrences of faults…the algorithm is able to detect the following four types of faults: (F1) degradation in performance of the individual HVAC components, which is associated with decrease in efficiency” An efficiency value is found and is used to monitor things such as degradation. Degradation/deterioration is found from comparing the efficiency with ; 
determine whether the building efficiency state deviation value satisfies a building inefficiency threshold (0074 “when the performance of their A/C, heating, air distribution system and home insulation or air-tightness degrades, the user is alerted”, 0066 “In the ongoing system operation phase, the efficiency is compared with the initial efficiency to detect the deterioration of the HVAC system over time.”, 0060 “By comparing the logged runtime of the HVAC components with the runtime predicted by the HT model using a desired efficiency, the algorithm is able to calculate the real-time HVAC system efficiency, monitor its degradation over time, and detect possible occurrences of faults…the algorithm is able to detect the following four types of faults: (F1) degradation in performance of the individual HVAC components, which is associated with decrease in efficiency” It has been determined that the degradation has occurred and a user is notified. A threshold of no degradation has been satisfied causing an alarm.); 
and provide an indication including an inefficiency status to a device associated with the HVAC unit based on a determination that the building efficiency state deviation value satisfies the building inefficiency threshold (0074 “when the performance of their A/C, heating, air distribution system and home insulation or air-tightness degrades, the user is alerted”, 0066 “In the ongoing system operation phase, the efficiency is compared with the initial efficiency to detect the deterioration of the HVAC system over time.”  It has been determined that the degradation has occurred and a user is notified. A threshold of no degradation has been satisfied causing an alarm. Degradation corresponds to a deviation value.)
	Song does not teach different from the constant value and an average building efficiency state value of a set of previous building efficiency state values.
Taylor does teach an average building efficiency state value of a set of previous building efficiency state values (0052 “a seasonal windowed average over the cooling 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the performance monitoring of an HVAC system teachings of Song with the efficiency windowing of an HVAC system teachings of Taylor because both teach calculating the efficiency of an HVAC system and comparison with other efficiency data for a determination of degradation. Further, Taylor teaches that by monitoring the efficiency in the described manner, “it is possible to determine which HVAC equipment manufacturer's equipment is the most efficient. It may also be possible to determine if there is a problem with the equipment…Degradation…could indicate that maintenance is needed, e.g., coil cleaning, filter change, coolant/refrigerant recharge or the like.” (0046).
Song and Taylor do not different from the constant value.
Varghese teaches based on a constant value and based on an airflow rate value of the HVAC unit (taught by Song as shown above) different from the constant value (0074 “1.08 is an example conversion constant for the heat coefficient of air”, the formula shown in 0074 shows a means for calculating efficiency using a constant value different from the airflow rate value.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the performance monitoring of an HVAC system teachings of Song and the efficiency windowing of an HVAC system teachings of Taylor with the HVAC optimization teachings of Varghese since the cited references are all directed to HVAC optimization and because Varghese teaches a means for recommending changes in mode of operation for savings (0074). 
the computer-readable medium of claim 19. 
Song further teaches wherein the current building efficiency state value is based at least in part on a difference between a supply temperature value and a return temperature value of the current run cycle of the HVAC unit (0065 “performance detection…is calculated using the temperature difference between the return air and supply air that are measured using the return air duct and supply air duct sensors 14c and 14b”).

Relevant Prior Art
	Shabbir et al (US PUB. 20170273224) has been deemed relevant prior art since it is also focused on airflow handling. 

Response to Arguments
Applicant’s arguments, filed 03/24/2021, with respect to the rejection(s) of claim(s) 1 and 10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Song et al (US PUB. 20190234638, herein Song) in view of Taylor et al (US PUB. 20160290668, herein Taylor) in further view of Rodrigues (US PUB. 20120054124).
Applicant argues on page 11 that Song does not teach a first building efficiency corresponding to a beginning or start of the current run cycle and a second building efficiency corresponding to an end of the current run cycle as recited in claim 1 and 10. 
However, Rodrigues does teach a first building efficiency corresponding to a beginning or start of the current run cycle and a second building efficiency corresponding to an end of the current run cycle since Rodrigues teaches a first time period associated with a cooling operation where a first temperature differential is found and a second time period associated with the same cooling operation where a second temperature differential is found (0008). Further, it is id.). 
Therefore claims 1 and 10 and their dependent claims are rejected. 
Applicant argues on page 12 that Song does not teach a building efficiency state value based on a constant value and an airflow rate value different from the constant value. It is noted that Song does teach calculating a building efficiency state value based on a constant value and an airflow rate value (0065). Varghese further teaches a constant value different from the airflow rate value to find an efficiency (0074). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            
/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116